Citation Nr: 1442832	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Houston, Texas Regional Office (RO) rating decision of June 2009. In June 2011 and November 2012, the Board remanded this claim. 


FINDING OF FACT

Hypertension has not been shown to have manifested during service or within one year of service and is not otherwise shown to be related to another service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a December 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. Secondary service connection requirements were explained. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment and private medical records have been associated with the claims file. 

A new VA opinion was obtained, consistent with the directions of the November 2012 remand; substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds the examination reports to be fully adequate and consistent with the rest of the evidence. Id. The duties to notify and to assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a); hypertension is listed as a chronic disease in that regulation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will consider continuity of symptomology in adjudicating this claim. 

Additionally, if a chronic disease (hypertension) is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013). If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439 (1995). 

In adjudicating this claim, the Board must assess the competence and credibility of lay evidence. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Veteran contended in his October 2008 claim that he had high blood pressure secondary to diabetes mellitus (diabetes mellitus was later found to be a service-connected disability, as was coronary artery disease). His formal claim stated that he was treated for diabetes starting in the early 1970s. However, he left blank when the high blood pressure started and the only treatment for high blood pressure was listed as "current." His February 2010 appeal form showed that he thought his claim of service connection for hypertension was denied because it existed prior to his diagnosis of diabetes mellitus. He felt he could have had diabetes mellitus before it was formally diagnosed. In June 2010, the Veteran stated that in 1997, his blood glucose reading "was scaled at 183" which he felt supported his argument that he had diabetes mellitus before it was diagnosed. 

Service treatment records do not show complaints related to high blood pressure or a diagnosis of hypertension. However, his blood pressure at the March 1971 separation examination was 160/71. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater and "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm). 

Post-service medical records essentially begin in 1997. A May 1997 cardiac catheterization report by Dr. W. noted the Veteran had no cardiac disease but had chest pain and was sent for angioplasty; it was eventually determined that he had an acute myocardial infarction. The same month, Dr. W. noted the Veteran complained of occasional light headedness and headaches; his blood pressure reading was 152/82. A stress test also showed a maximum blood pressure was high at 156/92. In September 1997, Dr. W. noted the Veteran was doing well, but diagnosed hypertension. From this point on, a hypertension diagnosis was mentioned in records. 

In March 1998, a note on a laboratory report and treatment record confirmed a diagnosis of diabetes mellitus. In July 2008, a private record showed a family history for high blood pressure and the Veteran was noted to have arterial hypertension. 

Initial VA examination reports and opinions were unclear and did not fully address secondary service connection. A March 2009 VA examination report stated the relationship of hypertension to diabetes mellitus would be addressed after laboratory results were reviewed and then simply stated: "Not to DDM since there are no renal involvements." The August 2011 VA examination report showed that the Veteran reported being diagnosed with hypertension during a 1997 hospitalization at a private medical facility. The examiner noted the file was reviewed but the etiology was not disclosed on the private medical records reviewed; the examiner went on to address the impact the hypertension had on the diabetes mellitus and coronary artery disease. A September 2011 ischemic heart disease VA examination only noted that coronary artery disease, diabetes mellitus and hypertension were listed as illnesses that "pertained" to ischemic heart disease. 

In February 2013, the VA examiner stated that hypertension was less likely as not related to service. In discussing the high blood pressure reading at separation, the examiner cited to medical literature in noting that the diagnosis of hypertension is blood pressure readings equal to or greater than 140/90 mmHg based upon the average of at least two or more properly measured readings at each of two or more visits after an initial screen. This applies to adults not on anti-hypertensive medications who are not acutely ill. He pointed out that normal blood pressure was when systolic was over 120 and diastolic was under 80. Isolated systolic hypertension was considered to be present when blood pressure is equal to 140 and less than 90. 

The examiner stated there was no evidence of a diagnosis of hypertension on the service treatment records or in private medical records within one year after discharge. The examiner initially stated that the etiology of hypertension was not established in the private medical records and so the etiology could not be determined without use of mere speculation. However, he went on to explain that in regard to the high blood pressure reading at separation, the definition for establishing hypertension requires three blood pressure readings; a single reading is not sufficient for a diagnosis of hypertension. The examiner pointed to a lack of evidence regarding persistent elevated blood pressure until 1997 when a diagnosis was made. This lack of evidence presumably includes the absence of any reported or documented symptoms.

The examiner noted a diagnosis of diabetes mellitus starting in March 1998. However, a review of the medical data showed that there was no evidence-based medical information that established diabetes mellitus as a risk factor for hypertension. There was also no evidence of an established diagnosis of diabetic nephropathy and there was no medical reason for aggravation of the hypertension by the diabetes mellitus. 

Finally, regarding the coronary artery disease, records stated that the Veteran was diagnosed with hypertension and coronary artery disease at the same time in 1997 during hospitalization. Again, as there was no etiology in medical records, the etiology could not be determined without use of mere speculation. However, the examiner noted that there currently was no evidence-based medical information that established coronary artery disease as a risk or aggravating factor for hypertension. Regarding the Veteran's glucose level, it had no clinical contribution to change the medical opinion provided. 

The Board finds the Veteran competent to report symptoms related to hypertension under 38 C.F.R. § 3.159(a)(2). Indeed, the records show that in May 1997, when the Veteran was being treated by Dr. W., he complained of occasional light headedness and headaches and his blood pressure was 152/82. However, the Veteran has not reported such symptoms prior to 1997. He also left blank on his claim form the time period his high blood pressure started and only listed his treatment for the problem as "current." 

The Veteran is also competent to report what providers told him, if anything, about the etiology and progress of his hypertension and such reports must be considered with his claim. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). However, the Veteran is not competent to opine that his hypertension was the result of his service-connected diabetes mellitus as such an opinion would require the interpretation of medical evidence and expertise. Further, the Board does not find where the assertion has been made by a clinician that there is a nexus between service and hypertension. 

The December 2013 VA examiner's opinion noted that to some degree, due to a lack of an opinion at the time of the diagnosis of hypertension, an opinion regarding its etiology was speculative. In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims stated that the Board may accept an inconclusive VA medical report providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis." (citation omitted). 23 Vet. App. at 390. 

The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition." Id. However, at minimum, the examiner must explain what facts cannot be determined and why. 

The Board finds the examiner's opinion was in compliance with Jones because he made every attempt to explain the conclusions reached within the bounds of medical science. The file was reviewed and the examiner cited to and explained the relevant medical literature in the context of the available evidence and medical data. For reasons explained further below, the Board finds the VA opinion takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding presumptive service connection, the Board does not find evidence that hypertension manifested itself to a compensable degree within one year of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. The evidence does not show and the Veteran does not assert there was a diagnosis of hypertension or such symptoms after service. As the February 2013 examiner explained, a single blood pressure reading is not sufficient for a diagnosis of hypertension; instead the evidence tends to show the Veteran was first diagnosed in 1997. 

Similarly, the claim fails on the basis of continuity of symptomatology because there is no allegation of continuous hypertension symptoms since service. See Walker, 708 F.3d 1331. Further, regarding direct service connection, the Board relies mainly on the February 2013 VA opinion in concluding that there is a lack of evidence showing a relationship between service and hypertension. The examiner reviewed the file, cited to medical literature, and explained the conclusion reached relying on medical science. 

As for the secondary service connection claims, although the Veteran asserts that his diabetes mellitus caused his hypertension, the examiner found no medical support for this assertion. Although the Veteran does not specifically allege it, the Board also relies on the February 2013 opinion in finding that there was no relationship between service-connected coronary artery disease and hypertension. 

The nexus element for service connection is not established for hypertension and the claim fails. See Shedden, 381 F.3d at 1167. The benefit of the doubt rule is not for application and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is denied. 



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


